

June 29, 2011
Azteca Acquisition Corporation
421 No. Beverly Dr., Suite 300
Beverly Hills, CA 90210


Re: Initial Public Offering


Ladies and Gentlemen:


This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) to be entered into by
and between Azteca Acquisition Corporation, a Delaware corporation (the
“Company”), and Deutsche Bank Securities Inc., as representative of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Offering”) of 10,000,000 of the Company’s units (the “Units”),
each comprised of one share of common stock, $.0001 par value per share, of the
Company (the “Common Stock”), and one warrant exercisable for one share of
Common Stock (each, a “Warrant”). The Units shall be sold in the Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and shall be quoted and traded on the Over-the-Counter
Bulletin Board. Certain capitalized terms used herein are defined in paragraph
11 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Azteca Acquisition Holdings, LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a director or member of the Company’s
management team (each, a “Manager” and collectively, the “Managers”), hereby
agree with the Company as follows:


1. The Sponsor and Managers hereby agree that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Sponsor and the Managers shall vote all
Founder Shares and any Common Stock owned and/or acquired by it (or them) in the
Offering or the secondary public market in favor of such proposed Business
Combination. The Sponsor and the Managers hereby further agree that if the
Company seeks to amend its amended and restated certificate of incorporation,
the Sponsor and the Managers will have the discretion to vote in any manner they
choose.


2. The Sponsor and the Managers hereby agree that in the event that the Company
fails to consummate a Business Combination within the Applicable Period, the
Sponsor and each Manager shall take all reasonable steps to cause the Company
to: (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible, redeem the Common Stock sold as part of the
Units in the Offering, at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the Trust Account net of taxes payable (less up to $50,000 of such net
interest to pay dissolution expenses and any interest income released to the
Company to fund its working capital requirements), divided by the number of then
outstanding public shares, which redemption will completely extinguish Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law and (iii) cease
all operations except for the purposes of any winding up of the Company’s
affairs as promptly as reasonably possible following such redemption, subject in
each case to the Company’s obligations under the laws of the State of Delaware
to provide for claims of creditors and other requirements of applicable
law.  The Sponsor hereby further agree to, in the event that the Company holds
insufficient assets outside of the Trust Account to pay the costs of
liquidation, pay the funds necessary to complete such liquidation and not to
seek repayment for such expenses from the Trust Account.

 
1

--------------------------------------------------------------------------------

 


Each of the Managers, the Sponsor and the Company will not propose any amendment
to the Company's amended and restated certificate of incorporation that would
affect the substance or timing of the Company's obligation to redeem the Common
Stock held by Public Stockholders.


Each of the Managers and the Sponsor acknowledges that he, she, or it has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares. The Sponsor and the Managers
hereby further waive, with respect to any Common Stock held by it or them, as
the case may be, any redemption rights any of them may have in connection with
the consummation of a Business Combination, including, without limitation, any
such rights available in the context of a stockholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Common Stock (although the Sponsor and the Managers shall be entitled
to redemption and liquidation rights with respect to any Common Stock (other
than the Founder Shares) they hold if the Company fails to consummate a Business
Combination within the Applicable Period).  In addition, the Sponsor and each of
the Managers waive any redemption right he, she or it may have with respect to
any Common Stock held by he, she or it in connection with any vote to amend the
Company’s amended and restated certificate of incorporation prior to an initial
Business Combination.


3.  (a)  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, none of the Sponsor or the
Managers shall: (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Common Stock owned by him, her or it, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, Common Stock, Warrants or any
securities convertible into, or exercisable, or exchangeable for, Common Stock
owned by him, her or it, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii).


(b) Each of the Managers and the Sponsor acknowledges and agrees that, prior to
the effective date of any release or waiver by Deutsche Bank Securities Inc., as
representative of the Underwriters, of the restrictions set forth in this
paragraph 3 or paragraph 7 below in connection with a transfer of any Units,
Common Stock or Warrants, the Company shall announce the impending release or
waiver by press release through a major news service at least two business days
before the effective date of the release or waiver.  Any release or waiver
granted by Deutsche Bank Securities Inc. to a Manager or to the Sponsor shall
only be effective two business days after the publication date of such press
release.  The provisions of this paragraph will not apply if (i) the release or
waiver is effected solely to permit a transfer not for consideration and (ii)
the transferee has agreed in writing to be bound by the same terms described in
this Letter Agreement to the extent and for the duration that such terms remain
in effect at the time of the transfer.

 
2

--------------------------------------------------------------------------------

 


4. In the event of the liquidation of the Trust Account, Gabriel Brener, the
Company’s Chairman, CEO and President, agrees (for the purposes of this
paragraph 4, the Sponsor shall be referred to as the “Indemnitor”) to indemnify
and hold harmless the Company against any and all loss, liability, claim, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
to which the Company may become subject as a result of any claim by (i) any
third party for services rendered or products sold to the Company or (ii) a
prospective target business with which the Company has entered into an
acquisition agreement with (a “Target”); provided, however, that such
indemnification of the Company by the Indemnitor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a Target do not reduce the amount of funds in the Trust Account
to below $10.05 per share of Common Stock sold in the Offering (the “Offering
Shares”) (or approximately $10.02 per Offering Share if the underwriters’
over-allotment option, as described in the Prospectus, is exercised in full, or
such pro rata amount in between $10.02 and $10.05 per Offering Share that
corresponds to the portion of the over-allotment option that is exercised), and
provided, further, that only if such third party or Target has not executed an
agreement waiving claims against and all rights to seek access to the Trust
Account whether or not such agreement is enforceable. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Indemnitor shall not be responsible for any liability as a result of any such
third party claims. Notwithstanding any of the foregoing, such indemnification
of the Company by the Indemnitor shall not apply as to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended (the
“Securities Act”). The Indemnitor shall have the right to defend against any
such claim with counsel of their choice reasonably satisfactory to the Company
if, within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notify the Company in writing that they shall
undertake such defense.


5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,500,000 share of Common Stock (as described
in the Prospectus), the Sponsor and Managers agree that they shall return to the
Company for cancellation, at no cost (as opposed to a nominal redemption price),
the number of Founder Shares held by the Sponsor and the Managers determined by
multiplying 375,000 by a fraction, (i) the numerator of which is 1,500,000 minus
the number of shares of Common Stock purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
1,500,000. The Sponsor and the Managers further agree that to the extent that:
(a) the size of the Offering is increased or decreased and (b) the Sponsor and
the Managers have either purchased or sold Common Stock or an adjustment to the
number of Founder Shares has been effected by way of a share split, share
dividend, reverse share split, contribution back to capital or otherwise, in
each case in connection with such increase or decrease in the size of the
Offering, then: (i) the references to 1,500,000 in the numerator and denominator
of the formula in the immediately preceding sentence shall be changed to a
number equal to 15% of the number of shares included in the Units issued in the
Offering and (ii) the reference to 375,000 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of shares of
Common Stock that the Sponsor and the Managers would have to return to the
Company in order to hold 20% of the Company’s issued and outstanding Common
Stock after the Offering (assuming the Underwriters do not exercise their
over-allotment option).

 
3

--------------------------------------------------------------------------------

 


6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the Sponsor and each Manager (other than John
Engelman and Alfredo Elias Ayub) agrees, until the earliest to occur of (i) the
Company’s entry into a definitive acquisition agreement with respect to a
Business Combination, (ii) the Company’s liquidation and (iii) if such person is
an officer or director of the Company, the time such person ceases to be an
officer or director of the Company, he, she or it shall present to the Company
for its consideration, prior to presentation to any other entity, any business
opportunity with an enterprise value of $200 million or more (determined
according to commercially reasonable standards), subject to any pre-existing
fiduciary or contractual obligations he, she or it might have. Nothing contained
herein shall override any Manager’s fiduciary obligations to any entity with
which he, she or it is currently directly or indirectly associated or affiliated
or by whom he, she or it is currently employed.  In addition each officer has
agreed not to participate in the formation of, or become an officer or director
of any other blank check company until the Company has entered into a definitive
agreement regarding an initial business combination or the Company has failed to
complete an initial business combination within the Applicable Period.


(b) Each Sponsor and Manager hereby agrees and acknowledges that: (i) each of
the Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor of its obligations under paragraph 6(a), (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.


7. (a) Each of the Managers and the Sponsor acknowledges and agrees that until:
(i) one year after the completion of the Company’s initial Business Combination
or (ii) the Company consummates a subsequent liquidation, merger, share exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their Common Stock for cash, securities or other
property (the “Lock-Up Period”), the undersigned shall not, except as described
in the Prospectus, (A) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to the Founder Shares, (B) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Founder Shares, whether any such transaction is to be
settled by delivery of the Common Stock or such other securities, in cash or
otherwise, or (C) publicly announce any intention to effect any transaction
specified in clause (A) or (B); provided, however, if the Company’s share price
reaches or exceeds $11.50 for any 20 trading days within any 30-trading day
period during the Lock-Up Period, 50% of the Founder Shares will be released
from the lock-up and, if the Company’s share price reaches or exceeds $15.00 for
any 20 trading days within any 30-trading day period during the Lock Up Period,
the remaining 50% of the Founder Shares shall be released from the lock-up (as
the same may be adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like).


(b) Each of the Managers and the Sponsor acknowledges and agrees in the event
the trading price of the Common Stock does not exceed certain price targets
subsequent to the Company’s initial Business Combination, they shall forfeit any
and all rights to a portion of the Founders Shares as set forth below:

 
4

--------------------------------------------------------------------------------

 


(i) in the event the last sale price of the Common Stock does not equal or
exceed $12.50 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within 36 months following the closing of the
Business Combination, they shall forfeit any and all rights to 356,506 (or
409,982 if the over-allotment option is exercised in full) of the Founder
Shares; and


(ii) in the event the last sale price of the Common Stock does not equal or
exceed $15.00 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within 36 months following the closing of the
Business Combination, they shall forfeit any and all rights to 378,788 (or
435,606 if the over-allotment option is exercised in full) of the Founder
Shares, in addition to any Founder Shares forfeited pursuant to Section 7(b)(i)
herein.


(c) Until 30 days after the completion of the Company’s initial Business
Combination (the “Warrant Lock-Up Period”), each of the undersigned shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to the Sponsor Warrants and
the respective Common Stock underlying the Sponsor Warrants, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any of the Sponsor Warrants and the
respective Common Stock underlying the Sponsor Warrants, whether any such
transaction is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii).


(d) Notwithstanding the provisions of paragraphs 7(a) and 7(b) herein, each of
the Managers and the Sponsor may transfer the Founder Shares and/or Sponsor
Warrants and the respective Common Stock underlying the Sponsor Warrants (i) to
the officers or directors of the Company, any affiliates or family members of
any of the Company’s officers or directors, any of the Sponsor, or any
affiliates of the Sponsor, including any members of management of the Sponsor;
(ii) by gift to a member of one of the members of the Sponsor’s immediate family
or to a trust, the beneficiary of which is a member of one of the members of the
Sponsor’s immediate family, an affiliate of the Sponsor or to a charitable
organization; (iii) in the case of any Manager, by virtue of the laws of descent
and distribution upon death of such Manager; (iv) in the case of any Manager,
pursuant to a qualified domestic relations order; (v) by virtue of the Sponsor’s
charter documents upon dissolution of the Sponsor; (vi) in the event of the
Company’s liquidation prior to the completion of the Company’s Business
Combination; or (vii) in the event that, subsequent to the consummation of the
Company’s Business Combination, the Company consummates a merger, share exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their Common Stock for cash, securities or other
property; provided, however, that, in the case of clauses (i) through (v), these
permitted transferees enter into a written agreement with the Company agreeing
to be bound by the forfeiture restrictions and transfer restrictions in
paragraphs 7(a) and 7(b) herein, as the case may be.

 
5

--------------------------------------------------------------------------------

 

(e) Further, each Manager and the Sponsor agree that after the Lock-Up Period or
the Warrant Lock-Up Period, as applicable, has elapsed, the Founder Shares and
the Sponsor Warrants and the respective Common Stock underlying such Warrants,
shall only be transferable or saleable pursuant to a sale registered under the
Securities Act or pursuant to an available exemption from registration under the
Securities Act. The Company, each Manager and the Sponsor each acknowledge that
pursuant to that certain registration rights agreement to be entered into among
the Company, the Managers and the Sponsor, each of the Managers and the Sponsor
may request that a registration statement relating to the Founder Shares, and
the Sponsor Warrants and/or the Common Stock underlying the Sponsor Warrants be
filed with the Commission prior to the end of the Lock-Up Period or the Warrant
Lock-Up Period, as the case may be; provided, however, that such registration
statement does not become effective prior to the end of the Lock-Up Period or
the Warrant Lock-Up Period, as applicable.


(f) Each Manager, the Sponsor and the Company understands and agrees that the
transfer restrictions set forth in this paragraph 7 shall supersede any and all
transfer restrictions relating to: (i) the Founder Shares set forth in that
certain Securities Purchase Agreement, effective as of April 15, 2011, by and
between the Company and the Sponsor, and (ii) the Sponsor Warrants set forth in
that certain Sponsor Warrants Purchase Agreement, effective as of April 21,
2011, by and between the Company and the Managers, as amended by that certain
Amendment No. 1 to the Sponsor Warrants Purchase Agreement, dated June 28, 2011.
The Company will direct each of the certificates evidencing the Founder Shares
to be legended with the applicable transfer restrictions.


8. Each Manager’s biographical information furnished to the Company and as set
forth in the Prospectus is true and accurate in all material respects and does
not omit any material information with respect to such Manager’s background. The
Manager’s questionnaire furnished to the Company is true and accurate in all
material respects. Each Manager represents and warrants that: such Manager is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; such
Manager has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and such Manager is not currently a defendant in any such criminal proceeding;
and neither such Manager nor the Sponsor has ever been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.


9.  As disclosed in the Prospectus, the Sponsor (or affiliates) and/or Managers
shall be entitled to: repayment of an aggregate of $100,000 in loans made to the
Company by the Sponsor; payment of an aggregate of $10,000 per month for office
space, secretarial and administrative services pursuant to an Administrative
Services Agreement; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination, so long as no proceeds of the Offering held in the Trust Account
may be applied to the payment of such expenses prior to the consummation of a
Business Combination, except that the Company may, for purposes of funding its
working capital requirements (including paying such expenses), receive from the
Trust Account all of the interest income generated on the Trust Account and
repayment of loans, if any, and on such terms as to be determined by the Company
from time to time, made by the Sponsor or an affiliate of the Sponsor or certain
of the Company’s officers and directors to finance transaction costs in
connection with a Business Combination, provided, that, if the Company does not
consummate a Business Combination, a portion of the working capital held outside
the Trust Account may be used by the Company to repay such loaned amounts so
long as no proceeds from the Trust Account are used for such repayment.

 
6

--------------------------------------------------------------------------------

 

10. The Sponsor, and each Manager has full right and power, without violating
any agreement to which he, she or it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and each Manager, if an officer
and/or director of the Company, hereby consents to being named in the Prospectus
as an officer and/or director of the Company.


11. The Company shall not, and each officer and director of the Company shall
cause the Company not to, incur any Indebtedness unless the Company has obtained
from the lender of such indebtedness a waiver of such lender’s right, title,
interest or claim of any kind in or to any monies held in the Trust Account.
 
12. As used herein, (i) “Applicable Period” shall mean 21 months from the
closing of the Offering (ii) “Business Combination” shall mean any merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses or assets involving the
Company; (iii) “Founder Shares” shall mean the 2,875,000 shares of Common Stock
of the Company acquired by the Sponsor and held by the Sponsor and some Managers
for an aggregate purchase price of $25,000, or approximately $0.0087 per share,
prior to the consummation of the Offering; (iv) “Public Stockholders” shall mean
the holders of securities issued in the Offering; (v) “Sponsor Warrants” shall
mean the Warrants to purchase up to 4,666,667 shares of Common Stock of the
Company that are acquired by the Sponsor for an aggregate purchase price of
$3.5 million, or $0.75 per Warrant in a private placement that shall occur
simultaneously with the consummation of the Offering; and (vi) “Trust Account”
shall mean the trust fund into which a substantially all of the net proceeds of
the Offering shall be deposited and that will be held by Continental Stock
Transfer & Trust Company, as trustee.


13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.


14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each of the Managers, and each of their respective successors,
heirs, personal representatives and assigns.


15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City in the State of New York, and irrevocably submits to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 
7

--------------------------------------------------------------------------------

 

16.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.
     
17.  If the Company seeks stockholder approval of its Business Combination and
does not conduct redemptions of its Common Stock in connection with its Business
Combination pursuant to the tender offer rules of the Commission, each of the
Company, the Sponsor, the Managers, directors, officers, advisors or their
affiliates are permitted to purchase Common Stock in privately negotiated
transactions either prior to or following the consummation of the Company’s
Business Combination. With respect to such purchases, each of the Company, the
Sponsor, the Managers, directors, officers, advisors or their affiliates will
not make any such purchases when either the Company or they are in possession of
any material non-public information not disclosed to the seller or during a
restricted period under Regulation M under the Securities Exchange Act of 1934,
as amended. Such purchases would include a contractual acknowledgement that the
seller, although still the record holder of the Company's Common Stock is no
longer the beneficial owner thereof and therefore agrees not to exercise its
redemption rights. In the event that the Company, the Sponsor, the Managers,
directors, officers, advisors or their affiliates purchase Common Stock in
privately negotiated transactions from Public Stockholders who have already
elected to exercise their redemption rights, such selling stockholders would be
required to revoke their prior elections to redeem their shares. To the extent
that the Sponsor, the Managers, directors, officers, advisors or their
affiliates enter into a private purchase, they would identify and contact only
potential selling stockholders who have expressed their election to redeem their
shares for a pro rata share of the trust account or vote against the Business
Combination. Pursuant to the terms of such arrangements, any Common Stock so
purchased by the Sponsor, the Managers, directors, officers, advisors or their
affiliates would then revoke such selling stockholder’s election to redeem such
Common Stock. Except for the limitations described in the Prospectus on the use
of trust proceeds released to the Company prior to consummating the initial
Business Combination, there is no limit on the amount of Common Stock that could
be acquired by the Company or its affiliates, or the price the Company or its
affiliates may pay, if the Company holds a stockholder vote.
     
18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Period or Warrant Lock-Up Period, whichever is longest, and (ii)
the liquidation of the Trust Account; provided, however, that this Letter
Agreement shall earlier terminate in the event that the Offering is not
consummated by July 7, 2011; provided further that paragraph 4 of this Letter
Agreement shall survive such termination.


[Signature page follows]

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.



  Sincerely,       Azteca Acquisition Holdings, LLC      
By:
/s/ Gabriel Brener
   
Name: Gabriel Brener




 
By:
/s/ Gabriel Brener
   
Gabriel Brener
       
By:
/s/ Abraham Klip
   
Abraham Klip
       
By:
/s/ Clive Fleissig
   
Clive Fleissig
       
By:
/s/ Ricardo David Aviles Reyna
   
Ricardo David Aviles Reyna
       
By:
/s/ Juan Pablo Alban
   
Juan Pablo Alban
       
By:
/s/ Pablo Brener
   
Pablo Brener
       
By:
/s/ Benito Bucay
   
Benito Bucay


 
 

--------------------------------------------------------------------------------

 



 
By:
/s/ John Engelman
   
John Engelman
       
By:
/s/ Alfredo Elias Ayub
   
Alfredo Elias Ayub


 
Acknowledged and Agreed:
     
AZTECA ACQUISITION CORPORATION
     
By:
 /s/ Gabriel Brener
   
Name: Gabriel Brener
   
Title: Chairman, CEO and President
 

 

 
 

--------------------------------------------------------------------------------

 